Allen, J.
The defendant was charged by information with having stolen the property of John E. Osborn, consisting of certain money therein described and a promissory note for $150, from the person of said Osborn, by violence to his person and by putting him in fear of immediate injury, with intent to rob him. The verdict rendered finds the defendant guilty as charged in the information, without specifying any degree of the offense. Objection was made to pronouncing sentence on this verdict, for the reason that it did not specify the degree of the offense of which the jury found him guilty. The objection was well taken. The verdict was insufficient to support a judgment. The State v. Scarlett, ante, p. 252.
As this requires a reversal we deem it unnecessary to enter into a discussion of the many questions raised by counsel. We will say, however, that the information, in charging robbery also charges larceny and larceny from the person ; and, under it, a conviction might be had of either offense. The instructions were to the effect that the jury must either convict of robbery or acquit. This was altogether erroneous ; as the defendant might properly be convicted of any offense'included within the principal charge of robbery as stated in the information.
The judgment is reversed, and a new nial ordered.
All the Justices concurring.